 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 1:94-CR-05044-DAD

11                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                          IN GOVERNMENT’S NOTICE
12                          v.

13   GUADALUPE JAIME FAVELA,

14                                Defendant.

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

18 Request to Seal, IT IS HEREBY ORDERED that Exhibit A to Government’s Notice of Supplemental

19 Authorities pertaining to defendant, and the Government’s Request to Seal shall be SEALED until

20 further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United

22 States and counsel for the defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 the Government’s Request, sealing the Governments’s Request and Exhibit A serves a compelling

26 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the
27 ///

28 ///


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Exhibit A that would adequately

 3 protect the compelling interests identified by the government.

 4 IT IS SO ORDERED.

 5
        Dated:    May 13, 2021
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
30    FORTH IN GOVERNMENT’S NOTICE
